 

 

 

 

It) THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NOEL BROWN, : 4:19cv1230
P atitioner :
(Judge Munley)
V.

COMMONWEALTi1 OF
PENNSYLVANIA, ET AL.,
Respondents

 

AND NOW, t> wit, this gh day of October 2019, we have before us for
disposition Magistrate Judge William I. Arbuckle’s report and recommendation,
which proposes de tying the instant 28 U.S.C. § 2254 petition without prejudice to
petitioner later filin¢; one all-inclusive petition under 28 U.S.C. § 2254 within the
applicable statute cf limitations. No objections to the report and recommendation
have been filed, ard the time for such filing has passed. Therefore, in deciding
whether to adopt tt e report and recommendation, we must determine if a review
of the record evide 1ces plain error or manifest injustice. FED. R. Civ. P. 72(b)
1983 Advisory Committee Notes (“When no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record to
accept the recomn endation’); see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler,
723 F.2d 1077, 1085 (3d Cir. 1983).

After a careft | review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation. tis hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 10) is

ADOPTED;

 

 

 

 
 

 

 

2) Noel Brow7’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED without
prejudice to t im filing one all-inclusive petition under 28 U.S.C. § 2254
within the apilicable statute of limitations; and

3) The Clerk >f Court is directed to close this case.

y/o

JUDGEAJAMES M. MU
United States District Court

 

 
